Order entered January 16, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-01486-CR
                                       No. 05-13-01487-CR

                            KENNETH RAY TURNER, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                    Dallas County, Texas
                      Trial Court Cause Nos. F13-51238-H, F13-51239-H

                                            ORDER
       The Court REINSTATES the appeals.

       On December 17, 2013, we ordered the trial court to make findings regarding why the

clerk’s records had not been filed. On January 14, 2014, we received the clerk’s records.

Therefore, in the interest of expediting the appeals, we VACATE the December 17, 2013 order

requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.



                                                       /s/    DAVID EVANS
                                                              JUSTICE